                  Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 1 of 12




     ADANTE POINTER, ESQ., SBN 236229
1    PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
2
     LAWYERS FOR THE PEOPLE
3    155 Filbert St., Suite 208,
     Oakland, CA 94607
4    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
5    Email: PBuelna@LawyersFTP.com

6
     Attorneys for Plaintiff
7    EMANUEL TRUJILLO
8

9                                   UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
     EMANUEL TRUJILLO, an individual,                )        Case No.:
13                                                   )
                     Plaintiff,                      )        COMPLAINT FOR DAMAGES
14                                                   )        (42 U.S.C § 1983)
     v.                                              )        (Cal. Civ. Code § 52.1)
15                                                   )        (Cal. Penal Code § 242)
     CITY OF SANTA CRUZ, a municipal                 )        (Cal. Civ. Code § 3342)
16                                                   )
     corporation; and DOES 1-50, inclusive.
                                                     )
17                                                   )        JURY TRIAL DEMANDED
                      Defendants.
                                                     )
18

19

20                                           INTRODUCTION

21           1.       This action arises out of a yet-to-be identified Santa Cruz Police Officer, who

22   unlawfully directed a police dog to attack Plaintiff Emanuel Trujillo while Plaintiff was

23   attempting to apprehend a man who was burglarizing his home. As a result of the yet-to-be

24   identified Santa Cruz Police Officer’s egregious act, the police dog viciously mauled Mr.

25   Trujillo, who had neither committed, nor was suspected of having committed any crimes,

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -1
                  Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 2 of 12




1    causing Mr. Trujillo to suffer serious injuries and scarring to his hand and body. Despite the

2    fact that Mr. Trujillo was bloody and injured, the involved officers did not attempt to take Mr.

3    Trujillo to the hospital for medical treatment. Instead, the officers simply handcuffed him and

4    placed him in the back of a squad car until a police sergeant arrived, who promptly told the

5    officers on scene that Mr. Trujillo was not the suspect and ordered them to let him go.

6                                             JURISDICTION

7            2.       This action arises under Title 42 of the United States Code, Section

8    1983. Jurisdiction is conferred upon this Court by Title 28 of the United States Code, Sections

9    1331 and 1343. The unlawful acts and practices alleged herein occurred in the City and County

10   of Santa Cruz, California, which is within this judicial district.

11                                                PARTIES

12           3.       Plaintiff EMANUEL TRUJILLO (hereinafter “Plaintiff”) is a competent adult of

13   majority age.

14           4.       Defendant CITY OF SANTA CRUZ (hereinafter “City”) is an incorporated

15   public entity duly authorized and existing as such in and under the laws of the State of

16   California; and at all times herein mentioned, Defendant City has possessed the power and

17   authority to adopt policies and prescribe rules, regulations and practices affecting the operation

18   of the Santa Cruz Police Department and its tactics, methods, practices, customs, and usage. At

19   all relevant times, Defendant City was the employer of Defendants and DOES 1-50,

20   individually and as peace officers.

21           5.       Plaintiff is ignorant of the true names and capacities of those Defendants named

22   herein as DOES 1 through 50, inclusive. Plaintiff will amend this Complaint to allege said

23   Defendants true names and capacities when that information becomes known to Plaintiff.

24   Plaintiff is informed and believes, and thereon alleges that DOES 1 through 50, inclusive, are

25   legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -2
                    Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 3 of 12




1    that each of said Defendants proximately caused the injuries and damages by reason of

2    negligent, careless, deliberately indifferent, intentional, or willful misconduct, including the

3    negligent, careless, deliberately indifferent, intentional, willful misconduct in creating and

4    otherwise causing the incidents, conditions, and circumstances hereinafter set forth, or by

5    reason of direct or imputed negligence or vicarious fault or breach of duty arising out of the

6    matters herein alleged. Plaintiff will seek to amend this Complaint to set forth said true names

7    and identities of DOES 1 through 50, inclusive, when they have been ascertained.

8              6.      In doing the acts alleged herein, Defendants, and each of them, acted within the

9    course and scope of their employment for the City of Santa Cruz.

10             7.      Due to the acts and/or omissions alleged herein, Defendants, and each of them,

11   acted under color of authority and/or under color of law.

12             8.      Due to the acts and/or omissions alleged herein, Defendants, and each of them,

13   act as the agent, servant, and employee and/or concert with each of said other Defendants

14   herein.

15             9.      Plaintiff filed a timely government tort claim, and the City of Santa Cruz rejected

16   the claim by operation of law.

17                                        FACTUAL ALLEGATIONS

18             10.     On April 20, 2021, at around 7:30 p.m., Plaintiff Emanuel Trujillo had just

19   finished dinner with his girlfriend and another friend as he received a call that his home was

20   currently being burglarized. Mr. Trujillo immediately headed to his home and pulled his

21   vehicle into his driveway.

22             11.     Shortly after, the suspect who was burglarizing Mr. Trujillo’s home came

23   outside. Mr. Trujillo and his friend exited their vehicle and confronted the suspect. The suspect

24   proceeded to throw a botte at Mr. Trujillo and fled. Mr. Trujillo pursued the suspect and the

25   friend called 911. Mr. Trujillo cornered the suspect at the end of a garage connected to an

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -3
                 Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 4 of 12




1    unknown condo.

2            12.      City and/or County of Santa Cruz Officers quickly arrived at the location of Mr.

3    Trujillo and the suspect and proceeded to apprehend the suspect. Meanwhile, while Mr. Trujillo

4    was simply standing aside watching, a yet-to-be identified Santa Cruz police officer directed a

5    K-9 on Mr. Trujillo.

6            13.      The police K-9 viciously attacked Mr. Trujillo, biting his pinky and the bottom

7    of his hand. Officers then ordered Mr. Trujillo to go down to the ground. Mr. Trujillo followed

8    the officers’ orders and was then handcuffed and placed in the back of a squad car.

9            14.      The officers failed to make any reasonable efforts to identify the correct suspect

10   or to bring Mr. Trujillo into custody without using excessive force. Instead, the officers

11   recklessly released the police K-9 within mere seconds of approaching Mr. Trujillo, and without

12   using any de-escalation techniques.

13           15.      A yet-to-be identified police sergeant arrived at the scene and informed the other

14   officers that Mr. Trujillo was not the suspect and instructed the officers to uncuff Mr. Trujillo

15   and let him go. At this point, Mr. Trujillo finally received medical attention for the wounds on

16   his hand.

17                                               DAMAGES

18           16.      As a consequence of Defendants’ violations of Plaintiff’s federal civil rights

19   under 42 U.S.C. §1983 and the Fourth Amendment, Plaintiff was physically, mentally,

20   emotionally, and financially injured and damaged as a proximate result of Defendants' wrongful

21   conduct.

22           17.      Plaintiff found it necessary to engage the services of private counsel to vindicate

23   his rights under the law. Plaintiff is therefore entitled to an award of attorneys’ fees and/or costs

24   pursuant to statute(s) in the event that he is the prevailing party in this action under 42 U.S.C.

25   §§ 1983 and 1988. Plaintiff is also entitled to punitive damages under 42 U.S.C. §§ 1983 and

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                            -4
                Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 5 of 12




1    1988.

2                                           CAUSES OF ACTION

3                                        FIRST CAUSE OF ACTION

4                  (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)

5                                  (PLAINTIFF against Defendants DOES 1-50)

6            18.      Plaintiff hereby re-alleges and incorporates by reference each and every

7    paragraph of this Complaint.

8            19.      When Defendant Officers seized Plaintiff, they had no reasonable suspicion or

9    probable cause to justify the detention, nor did they have probable cause to make an arrest. In

10   addition, the officers issued no verbal warning to Plaintiff before using force. Defendant

11   officers simply set a police dog on Plaintiff without any warning, and allowed the dog to

12   viciously maul Plaintiff, violating Plaintiff’s right to be free from unreasonable and excessive

13   force as guaranteed to Plaintiff under the Fourth Amendment to the United States Constitution.

14           20.      As a result of their misconduct, Defendants are liable for Plaintiff’s injuries,

15   either because they were integral participants in the excessive force or because they failed to

16   intervene to prevent these violations.

17           WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

18

19                                      SECOND CAUSE OF ACTION

20        (Fourth Amendment – Unlawful Detention/Arrest under 42 U.S.C. Section 1983)

21                                 (PLAINTIFF against Defendants DOES 1-50)

22           21.      Plaintiff hereby re-alleges and incorporates by reference each and every

23   paragraph of this Complaint.

24           22.      When Defendant Officers seized Plaintiff, they had no reasonable suspicion or

25   probable cause to justify the detention, nor did they have probable cause to make an arrest.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -5
                 Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 6 of 12




1    Defendant Officers simply set a police dog on Plaintiff without any warning, and allowed the

2    dog to viciously maul Plaintiff, violating Plaintiff’s right to be secure in his person against

3    unreasonable searches and seizures as guaranteed to Plaintiff under the Fourth Amendment to

4    the United States Constitution.

5              23.      As a result of their misconduct, Defendant officers are liable for Plaintiff’s

6    injuries and imprisonment, either because they were integral participants in the wrongful

7    detention and arrest, or because they failed to intervene to prevent these violations.

8              WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

9

10                                       THIRD CAUSE OF ACTION
11                   (Violation of CALIFORNIA CIVIL CODE § 52.1 “The Bane Act”)

12                   (PLAINTIFF against Defendants City of SANTA CRUZ and DOES 1-50)

13             24.     Plaintiff hereby re-alleges and incorporates by reference each and every

14   paragraph of this Complaint.

15             25.     Plaintiff brings this “Bane Act” claim individually for direct violation of his own

16   rights.

17             26.     By their conduct described herein, Defendants and Does 1-50, acting in

18   concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code

19   §52.1, and the following clearly-established rights under the United States Constitution and the

20   California Constitution:

21                     a.      Plaintiff’s right to be free from unreasonable searches and seizures as

22             secured by the Fourth Amendment to the United States Constitution and by Article I, §

23             13 of the California Constitution;

24                     b.      Plaintiff’s right to be free from excessive and unreasonable force in the

25             course of arrest or detention, as secured by the Fourth Amendment to the United States

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -6
                Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 7 of 12




1            Constitution and by Article 1, § 13 of the California Constitution.

2            27.      Excessive force which violates the Fourth Amendment, also violates the Bane

3    Act. Defendants’ use of unlawful force against Plaintiff, in and of itself, satisfies the “by threat,

4    intimidation, or coercion” requirement of the Bane Act.

5            28.      Further, any volitional violation of rights done with reckless disregard for those

6    rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. All

7    of Defendants’ violations of duties and rights were volitional, intentional acts, done with

8    reckless disregard for Plaintiff’s rights; none was accidental or merely negligent.

9            29.      Alternatively, Defendants violated Plaintiff’s rights by the following conduct

10   constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or

11   use of force:

12                 a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any

13                    justification whatsoever;

14                 b. Using deliberately reckless and provocative tactics to apprehend Plaintiff in

15                    violation of generally accepted law enforcement training and standards, and in

16                    violation of Plaintiff’s rights;

17                 c. Defendant striking and/or physically accosting Plaintiff in the absence of any

18                    threat or need for such force;

19                 d. Threatening violence against Plaintiff, with the apparent ability to carry out such

20                    threats, in violation of Civ. Code § 52.1(j);

21                 e. Using excessive, unreasonable and unjustified force against Plaintiff while he

22                    attempted to comply with the officers;

23                 f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of

24                    excessive and unreasonable force by other officers;

25                 g. Violating multiple rights of Plaintiff;

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                              -7
                Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 8 of 12




1                   h. Arresting Plaintiff for no reason.

2             30.      Defendant CITY OF SANTA CRUZ is vicariously liable, pursuant to California

3    Government Code § 815.2, for the violation of rights by its employees and agents.

4             31.      As a direct and proximate result of Defendants' violation of California Civil

5    Code §52.1 and of Plaintiff’s rights under the United States and California Constitutions,

6    Plaintiff sustained injuries and damages, and against all Defendants and is entitled to relief as

7    set forth above, including punitive damages against Defendants and Does 1-50, and including

8    all damages allowed by California Civil Code §§ 52, 52.1, and California law, not limited to

9    costs, attorneys fees, treble damages, and civil penalties.

10

11                                      FOURTH CAUSE OF ACTION

12             (Assault and Battery – Violation of CALIFORNIA PENAL CODE § 242)

13                  (PLAINTIFF against Defendants City of SANTA CRUZ and DOES 1-50)

14            32.      Plaintiff hereby re-alleges and incorporates by reference each and every

15   paragraph of this Complaint.

16            33.      Defendants, while working as employees for the Defendant CITY OF SANTA

17   CRUZ Police Department, and acting within the course and scope of their duties, intentionally

18   struck and/or injured Plaintiff when they sent a police dog to maul Plaintiff without a lawful

19   basis.

20            34.      As a result of the actions of the Defendants, Plaintiff suffered severe physical

21   and emotional injuries. Defendants and Does did not have legal justification for using force

22   against Plaintiff, and Defendants’ use of force while carrying out their duties was an

23   unreasonable use of force and thus constituted assault and battery.

24            35.      Defendant CITY OF SANTA CRUZ is vicariously liable, pursuant to California

25   Government Code § 815.2, for the violation of rights by its employees and agents.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                      COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                                 -8
                Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 9 of 12




1            36.      As a direct and proximate result of Defendants' assault and battery of Plaintiff,

2    Plaintiff sustained injuries and damages, and is entitled to relief as set forth above.

3            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

4

5                                       FIFTH CAUSE OF ACTION

6                                                (Negligence)

7                  (PLAINTIFF against Defendants City of SANTA CRUZ and DOES 1-50)

8            37.      Plaintiff hereby re-alleges and incorporates by reference each and every

9    paragraph of this Complaint except any reference to intentional conduct.

10           38.      At all times, Defendants and Does owed Plaintiff the duty to act with due care in

11   the execution and enforcement of any right, law, or legal obligation.

12           39.      At all times, Defendants and Does owed Plaintiff the duty to act with reasonable

13   care.

14           40.      These general duties of reasonable care and due care owed to Plaintiff by

15   Defendants include but are not limited to the following specific obligations:

16                    a. to refrain from using excessive and/or unreasonable force against Plaintiff;

17                    b. to refrain from unreasonably creating the situation where force, including but

18                        not limited to excessive force, is used;

19                    c. to refrain from abusing their authority granted them by law;

20                    d. to refrain from violating Plaintiff’s rights guaranteed by the United States

21                        and California Constitutions, as set forth above, and as otherwise protected

22                        by law.

23           41.      Defendants, through their acts and omissions, breached each and every one of the

24   aforementioned duties owed to Plaintiff.

25           42.      Defendant CITY OF SANTA CRUZ is vicariously liable for the wrongful acts

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             -9
                Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 10 of 12




1    and omissions of its employees and agents pursuant to Cal. Gov. Code section 815.2.

2             43.     As a direct and proximate result of Defendant's negligence, Plaintiff sustained

3    injuries and damages, and against each and every Defendant is entitled to relief as set forth

4    above.

5             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

6

7                                      SIXTH CAUSE OF ACTION

8                                  (False Imprisonment/Illegal Detention)

9                   (PLAINTIFF against Defendants City of SANTA CRUZ and DOES 1-50)

10            44.     Plaintiff hereby re-alleges and incorporates by reference each and every

11   paragraph of this Complaint.

12            45.     Defendants and DOES 1-50 detained and assaulted Plaintiff without just cause

13   and under false pretenses. Defendants restrained, detained, and/or confined Plaintiff without his

14   consent or a lawful basis for a significant period of time.

15            46.     As a result of the Defendants and Does 1-50 unlawful confinement, Plaintiff

16   suffered emotional distress and physical injuries.

17            47.     Defendant CITY OF SANTA CRUZ is vicariously liable, pursuant to California

18   Government Code § 815.2, for the violation of rights by its employees and agents.

19            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

20

21                                   SEVENTH CAUSE OF ACTION

22             (STRICT LIABILITY for a Police Dog Attacking an Unintended Victim)

23                  (PLAINTIFF against Defendants City of SANTA CRUZ and DOES 1-50)

24            48.     Plaintiff hereby re-alleges and incorporates by reference each and every

25   paragraph of this Complaint.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                    COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                           - 10
                 Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 11 of 12




1              49.    the present action is brought pursuant to Cal. Civ. Code § 3342 of the California

2    Government Code. Pursuant to § 3342 (c) of the California Government Code, a government

3    agency is liable when a police dog bites a victim that was not a party to, nor a participant in, nor

4    suspected to be a party to or a participant in, the act or acts that prompted the use of the dog in

5    the police work. Plaintiff contends that Plaintiff was a victim of Santa Cruz police dog bites in

6    this incident but were not party to, participant in, or suspected of being involved in the act(s)

7    that prompted use of the police dog. Plaintiffs further contend that the Santa Cruz police

8    sergeant admitted that Plaintiff was not party to, participant in, or suspected of being involved

9    in the act(s) that prompted use of the police dog.

10             50.    Additionally and alternatively, present action is brought pursuant to Cal. Civ.

11   Code § 3342 of the California Government Code. Pursuant to § 3342(d) of the California

12   Government Code, a government agency is liable when the governmental agency using a police

13   dog has not adopted a written policy on the necessary and appropriate use of a dog for the

14   police.

15             51.    Plaintiff contends Santa Cruz Police Department has not adopted a written policy

16   on the necessary and appropriate use of a dog as evidenced by the fact that the police officers

17   are releasing dogs within the clear vicinity of innocent citizens.

18             52.    Therefore, the City of Santa Cruz and its officers are held strictly liable for

19   having their police dog attack, bite, and injure unintended victims, Plaintiff; and, based on the

20   officer’s decision to set the police dog nearby innocent citizens, the City of Santa Cruz and its

21   officers are held strictly liable for failure to have in place written policy on the necessary and

22   appropriate use of a police dog.

23             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

24                                             JURY DEMAND

25             53.    Plaintiff hereby demands a jury trial in this action.

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                     COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                             - 11
               Case 5:21-cv-06477-NC Document 1 Filed 08/20/21 Page 12 of 12




1                                                PRAYER

2       Wherefore, Plaintiff prays for relief, as follows:

3       1. For general damages in a sum according to proof;

4       2. For special damages, including but not limited to past, present, and/or future wage loss,

5            income and support, medical expenses, and other special damages in a sum to be

6            determined according by proof;

7       3. For punitive damages against DOES 1-50 in a sum according to proof;

8       4. All other damages, penalties, costs, interest, and attorney fees as allowed by 42 U.S.C.

9            §§ 1983 and 1988, Cal. Civil Code §§ 52 et seq., 52.1, and as otherwise may be allowed

10           by California and/or federal law against Defendant City and its employees;

11      5. For cost of suit herein incurred; and

12      6. For such other and further relief as the Court deems just and proper.

13

14   Date: August 20, 2021                                   Respectfully submitted,

15
                                                   POINTER & BUELNA, LLP
16
                                                   LAWYERS FOR THE PEOPLE
17

18                                                 /s/ Patrick Buelna
                                                   PATRICK M. BUELNA
19
                                                   ADANTE D. POINTER
                                                   COUNSEL FOR PLAINTIFFS
20
                                                   Attorneys for Plaintiffs

21

22

23

24

25

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      155 Filbert St., Ste. 208,
      Oakland, CA 94607                   COMPLAINT FOR DAMAGES
      Tel: (510) 929 - 5400                          - 12
